Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to correct some typos made in the Examiner’s Amendment mailed 08/10/21. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stevenson Tyler on 7/19/2021.

The application has been amended as follows: 
In paragraph [0060] of the specification,
line 7 or the last line: “second inlet line 12” has been changed to --second outlet line 12--.
In claim 1 (patent claim 1),
line 4: “an outlet line” has been changed to --a first outlet line and a second outlet line--; and
line 10: “particular outlet line” has been changed to --first outlet line or the second outlet line--.
In claim 2 (patent claim 2),

line 3: “outlet line of the flush valve” has been changed to --first outlet line--.
In claim 14 (patent claim 19),
	line 4: “which takes” has been changed to --said valves take--.
In claim 16 (patent claim 14),
	line 3: “each of the plurality of the” has been changed to --the first and second--;
	line 5: “each of the plurality of” has been deleted; and
	line 6: “connection openings” has been changed to --the connection opening--.
In claim 18 (patent claim 15),
	lines 1-2: “outlet line of the filling valve” has been changed to --second outlet line--; and
	line 2: “outlet line of the flush valve” has been changed to --first outlet line--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754